Citation Nr: 1017676	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  02-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from September 1951 to 
October 1953, during the Korean Conflict.  He received a 
Combat Infantryman Badge (CIB) and a Korean Service Medal 
with two bronze service stars for his service in Korea.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
denied service connection for PTSD. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In October 2003, the Board remanded the Veteran's claim for 
additional development, including inquiry of the Veteran's 
claimed stressors and a VA examination to determine whether 
the Veteran had the claimed PTSD disability and whether such 
disability was related to his service.  That development was 
completed and the case was returned to the Board for 
appellate review.

In October 2005, the Board denied the Veteran's service 
connection claim for PTSD because the medical evidence of 
record did not show a diagnosis of PTSD meeting the clinical 
criteria for such disability.  The Veteran subsequently filed 
a timely appeal of the Board's October 2005 decision with the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2009, the Court set aside the Board's October 2005 
decision that denied service connection for PTSD, and 
remanded the issue to the Board for readjudication consistent 
with the March 2009 Memorandum Decision.  The Court's bases 
for remand included failure by VA to fulfill its duty to 
assist by not obtaining any service personnel records, 
service treatment records (STRs), or records pertaining to 
the Veteran's CIB award, other than the Veteran's DD-214 and 
October 1953 Separation Examination Report; failure to 
develop the Veteran's other service connection claims for 
anxiety and depression; and failure to consider the Veteran's 
February 2005 statement regarding his claimed stressors and 
provide a medical examination based on these stressors.  
Thus, the issues are as captioned above.

In April 2009, the Board remanded this case for further 
development consistent with the Court's March 2009 Memorandum 
Decision.  In pertinent part, the Board directed that the 
Veteran be provided with new notification regarding this 
case; that efforts be made to obtain his service personnel 
and STRs through the appropriate channels, including the 
National Personnel Records Center (NPRC); and that he be 
accorded a VA psychiatric examination with respect to the 
claims of PTSD, anxiety, and depression, that requested 
specific opinion(s) be made regarding this case.

The Board observes that the Veteran was sent additional 
notification in accord with the remand directives via a May 
2009 letter.  Further, personnel records were obtained 
through official sources, although it was indicated that most 
of the Veteran's service records were destroyed in a fire, 
and, as such, no other records were available.  Moreover, a 
VA psychiatric examination was accorded to the Veteran in 
October 2009.  However, the Veteran's accredited 
representative contended in a March 2010 statement that this 
examination, in essence, was inadequate for resolution of 
this case and not consistent with the remand directives.  For 
the reasons detailed below, the Board must concur with this 
assertion.

In view of the foregoing, this appeal must again be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required in order to 
comply with the duty to assist.

In its April 2009 remand directives, the Board stated, in 
pertinent part, that the Veteran should be afforded a VA 
psychiatric examination with respect to the claims of PTSD, 
anxiety, and depression.  The claims file and a copy of this 
remand was to be made available to the examiner for review; 
the entire claims file must be reviewed by the examiner in 
conjunction with each examination and the report should state 
that such review has been accomplished; the VA examiner was 
to note whether the Veteran currently had any psychiatric 
disability, including PTSD, anxiety, and/or depression; and 
the VA examiner was to render an opinion as to whether it is 
at least as likely as not (50 percent probability or greater) 
that any current psychiatric disability, including PTSD, 
anxiety, and/or depression, was related to the Veteran's 
service, or any incident in service to include any reported 
stressors.  Further, the Board stated that the examiner 
should reconcile any opinion with the Veteran's STRs and 
treatment records relevant to the Veteran's claims for PTSD, 
anxiety, and depression, including the June 2001 and July 
2001 private treatment letters from Dr. D.T.M. (which 
included competent medical diagnoses of anxiety and 
depression).  A complete rationale was to be provided for any 
opinion.

As noted in the Introduction, the Veteran was accorded a VA 
psychiatric examination in October 2009.  The examiner noted 
that the Veteran's claims folder including service records 
and electronic VA records were reviewed prior to the 
examination.  Following examination of the Veteran, the 
examiner stated the Veteran did meet the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130) criteria for stressors, but did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  Further, the examiner 
diagnosed alcohol induced persisting dementia with depressed 
mood; and alcohol abuse in early full remission.  The 
examiner also stated that both conditions were due to alcohol 
abuse.

Despite the foregoing, the Board must conclude that this 
examination is inadequate for resolution of this case, and 
not fully in accord with the April 2009 remand directives.  
Although the VA examiner found the Veteran did not satisfy 
the criteria for PTSD, and that his current disabilities were 
due to alcohol, she did not actually reconcile this opinion 
with the other evidence of record diagnosing the Veteran with 
anxiety and depression.  No reference appears to have been 
made to the treatment records from Dr. D.T.M..  Further, it 
is not clear from the examination report whether all of the 
Veteran's psychiatric impairment, to include the past 
diagnoses of anxiety, etc., are due to alcohol abuse or only 
those specifically referenced by the examiner; and no opinion 
was proffered as to whether any current psychiatric disorder 
is related to the Veteran's service, or any incident in 
service to include any reported stressors.  

The Board notes that with respect to claims filed after 
October 31, 1990, service connection may not be granted for 
substance abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); 
VAOPGCPREC 2-98.  However, the law does not preclude a 
veteran from receiving compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a veteran's service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, as 
already noted, it is not entirely clear whether all of the 
Veteran's psychiatric problems are due to alcohol abuse.  
Even if they were, it is still not clear whether such alcohol 
abuse was due to a disability incurred or otherwise the 
result of active service even though he is not currently 
service-connected for any disability.  This is of particular 
significance in this case, because the current findings of 
the October 2009 VA examination are consistent with those of 
previous examination reports conducted in this case, which 
served as the basis for the Board's October 2005 decision.  
In that decision, the Board found, based on prior VA 
examinations, that the Veteran's symptoms were diagnosed as 
alcohol and nicotine dependence and alcohol induced mood 
disorder with depressive features, and did not meet the 
criteria for PTSD.  

The Board further notes that the Court has held that "a 
remand by ... the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  We hold further that a remand by ... the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the foregoing, the Board must find that the 
October 2009 VA examination is inadequate for resolution of 
this case, and not fully in accord with the April 2009 remand 
directives.  Therefore, this case must be remanded for 
clarification from the VA clinician who conducted the October 
2009 VA psychiatric examination.  If the examiner is 
unavailable, the information should be obtained from another 
appropriately qualified clinician.  Moreover, if further 
examination is necessary for resolution of this case, it 
should be conducted.

Since a new examination may be necessary in the instant case, 
the Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  The provisions of 38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for psychiatric problems since October 
2009.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran's claims folder should be 
returned to the clinician who conducted 
the October 2009 VA examination for 
clarification of her findings therein.  
In pertinent part, the examiner, must 
express an opinion as to whether all of 
the Veteran's psychiatric impairment is 
due to alcohol abuse, to include the past 
competent medical diagnoses of anxiety 
and depression including those made by 
Dr. D. T. M.  

For any acquired psychiatric disorder not 
found to be the result of alcohol abuse, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that such disability is related to the 
Veteran's service, or any incident in 
service to include any reported 
stressors.

The examiner must also express an opinion 
as to whether the Veteran's alcohol abuse 
was acquired as secondary to, or as a 
symptom of, a disability incurred in or 
otherwise the result of the Veteran's 
service, including any incident in 
service to include any reported 
stressors.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unavailable, the 
information should be obtained from 
another appropriately qualified 
clinician.  Moreover, if further 
examination is necessary for resolution 
of this case, it should be conducted.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in February 2010, and provides 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



